McCARTY, C. J.
7 I fully concur with Mr. Justice Straup' except his conclusion that the motions for a nonsuit and a directed verdict were properly overruled. I think the evidence, considered in the light most favorable to plainiff, wholly fails to show any negligence on the part of Nielson in his supervision of the management of the boat on the occasion in' question. The evidence shows that the current — flow of the water — is much stronger on the west side of the river than it is on the east. Frank Tucker, a witness for plaintiff, testified regarding what occurred on the boat at the time of and immediately prior to the accident, in part, as follows: “I think Madsen must have stood closest to the rail. . . . After the others let go, as I saw it, Madsen was drawed up until his feet got in contact with the railing. I saw his foot hit the top of the rail. He had hold of the rope as he went up, the rope pulling him up, I saw his hat go off, and almost immediately he went over.”
*578Byron Mower, another of plaintiff’s witnesses, testified regarding the position and movement of the boat, and as to what occurred thereon on that occasion, as follows:
“The boat was in position so that the pressure of the water forced it forward in the usual way, with the hind end down the river lower than the front end. The boys on the rope were struggling to get it up, but had not quite got it tied to the rail. Madsen was holding onto the rope, which drew him up onto the rail with his hand still onto the rope, and I saw his feet, or one foot, on the rail in this (indicating) position, and then both feet on the rail, and then I saw him go over. At this time the rope at the east end was not slackened. I don’t think it was. If it had been it would not have gone down the stream and there would have been no trouble in pulling up that forward tackle. One or two men could have pulled it up.”
While this witness testified that he did not think the tackle nearest the east end of the boat was released or slackened before the boat left the shore on the occasion in question, on being further interrogated by plaintiff’s counsel he testified as follows:
“Q. Do you mean to state that when the boat came into this shore [referring to the east shore] they didn’t release, in order to land, the tackle, which would be the east tackle ? A. I don’t know whether they did or not. Q. Well, could they land without releasing it ? A. Not square up against the bank. Q. And you stated that they did land square against the bank? A. I think they did. Q. Was it released ? A. It must have been. Q. Did you ever see them land without x’eleasing it? A. No, sir. . . . Q. If the tackle were released as it came in, the front tackle as it came up, which would be the rear tackle as it went out, would there be any necessity of releasing it before the snubbing post was released, and until the boat had gotten out some distance into the water? A. I don’t think so. Q. Was there anything to release until the boat had been drawn up to the cable and the rope tied there and the snubbing rope released ? A. No, there was nothing to release after you released the snubbing *579rope. Q. Now, was there anything to be released before that? A. No, sir.”
The foregoing, as well as much other evidence introduced by plaintiff, shows that as the boat is brought to a landing the rope of the forward tackle is loosened and the forward end of the boat permitted to move downstream until the boat is at a right angle with the shore or landing, the rope of the tackle is then fastened to the railing of the upper side of the boat. The boat is then held against the landing by means of a rope attached to the snubbing post. Preparatory to taking the boat to the opposite side of the river, the end extending into the river is drawn upstream toward the cable until the position of the boat is reversed from what it was when it came from the landing on the opposite side of the river; that when the boat was thus reversed it was the usual and customary practice in the management of this particular boat to fasten the rope by which the end of the boat had been moved upstream to the upper railing, and then release the rope from the snubbing post, permitting the boat to be propelled into and across the river by the force of the current. On the occasion in question this method of handling the boat was followed, except that the rope was released from the snubbing post before the rope of the forward tackle was fastened to the railing. In other words, at the time the rope was released from the snubbing post, the boat was in position for crossing the river, and the only thing remaining to be done to make the preparations complete was the fastening of the forward tackle rope to the railing. This, I think, is made plain by the testimony of all of the witnesses who were present and saw the accident. Each of these witnesses, excepting one, testified that when the rope was untied from the snubbing post the boat moved forward in the “usual way.” Two witnesses testified that it “moved at the" usual rate of .speed.” In order for the boat to move in the usual way and at the usual rate of speed it necessarily would have to be in the “usual” position. The only evidence in the record that can be said to be in conflict with the foregoing was elicited from one of plaintiff’s witnesses by her counsel as follows: *580“Q. Were they [referring to Madsen and bis assistants, wbo were trying to swing tbe west end of tbe boat upstream] still pulling when tbe boat shot out into tbe stream? A. Yes, sir. Tbey were bolding tbe rope.” Tbe conflict between tbis and tbe testimony of tbe witnesses mentioned is more ap>-parent than real, because if tbe boat on being released “shot out into tbe stream,” it would indicate that tbe east end of tbe boat was down tbe stream a sufficient distance to cause tbe current to force tbe boat forward at an unusual rate of speed, and that there was no necessity for loosening tbe rope of tbe east, or wbat at tbis time was tbe rear, tackle. Tbis evidence, therefore, supports tbe only conclusion which I think is permissible under tbe evidence, namely, that all that remained to be done when tbe boat was released from tbe snubbing post was tbe tying of tbe west cable rope to tbe railing. Tbe evidence shows that tbe boat bad proceeded anywhere from 100 to 166 feet before tbe accident occurred. Tbe evidence without conflict also shows that ordinarily one or two men can manipulate tbe forward tackle and move tbe front end of tbe boat towards tbe cable, and place tbe boat in proper position for crossing the river. On tbe morning of and just prior to tbe accident, tbe boat was released from the landing on tbe west side of tbe river before tbe forward end of tbe boat bad been moved upstream and placed in tbe usual position. Four men, notwithstanding tbe current of tbe river is much stronger on that side than it is on the east side of tbe river, succeeded in pulling tbe east end of tbe boat upstream and placing it in tbe usual position for crossing tbe stream. One witness, wbo was on tbe boat at tbe time of tbe accident, testified:
“I was not surprised when tbe boat started before tbe west end rope was tied. I bad seen it done before when tbe water was just as high as it was on that day.”
Tbe evidence which I have quoted fairly reflects, as I read tbe record, tbe circumstances under which tbe accident occurred. I think tbe only inference permissible from tbe undisputed facts is that tbe death of Madsen was due to an accident for which no one was or is responsible. Assuming, *581for tbe sake of tbe argument, tbat tbe releasing of tbe rope from tbe snubbing post before tbe west end of tbe boat was moved upstream, tbe forward tackle adjusted, and tbe rope tied, was negligence, sucb negligence was not tbe proximate cause of tbe accident. Tbe releasing of tbe rope from tbe snubbing post and permitting tbe boat to move forward into tbe stream created no element of danger on tbe boat tbat would not otherwise bave existed. As herein pointed out, tbe boat; after it was released from its moorings, moved forward into tbe stream in tbe usual way and at tbe usual rate of speed of from 100 to 166 feet before tbe accident happened, and any moment after it was discovered tbat tbe current was carrying tbe west end of tbe boat downstream, if Madsen and tbe other parties who bad bold of tbe rope with him bad ceased pulling and let go of tbe rope and permitted tbe boat to reverse itself and float back to tbe landing from which it bad just been released, tbe accident, in all probability, would not bave happened. But instead of doing this, Madsen, after those who were pulling on tbe rope with him bad. released their bold, continued to bold to and pull on tbe rope until be was dragged or pulled over tbe railing of tbe boat into tbe river. One of tbe plaintiff’s witnesses testified on this point as follows:
“I saw Madsen, Ostenson, and Tucker pulling on tbe rope, and at one time saw Nielson pulling, and as they got toward tbe rail one after tbe other bad to let go, and Madsen didn’t let go. Madsen was bolding onto tbe rope which drew him up onto tbe rail with bis bands still on tbe rope.”
Nielson testified tbat at tbe time Madsen was pulled or thrown into tbe river tbe boat bad reversed its course and was moving back to tbe landing from which it bad a moment ■or two before been released. While no other witnesses testified directly on this point, yet some of plaintiff’s witnesses testified to facts which seem to' corroborate Nielson’s testimony. James B. Graham, a witness for plaintiff, testified tbat just before Madsen was drawn overboard “tbe rope kept getting away from (Madsen and tbe other parties who were pulling on tbe rope) until tbe boat got in line with tbe cur*582rent and the water started coming over” onto the boat, and that it was after the water came onto the boat that Madsen was pulled, or, as stated by the witness, “thrown into the water.” It necessarily follows, in fact the evidence without conflict shows, that immediately after the boat was drawn or forced in “line with the current,” its position was reversed, and it started to move bach to the east landing. I do not claim that Madsen was guilty of contributory negligence in holding onto the rope until he was pulled overboard, but I do say his acts and conduct in holding- onto the rope under the circumstances approach much nearer the border line o-f negligence than anything that Nielson did on that occasion. For these reasons, with those of Mr. Justice Straup-, I concur in the reversal of the judgment.